NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE RAMIREZ-RAMIREZ,                          Nos. 16-72352
                                                     17-70108
                Petitioner,
                                                Agency No. A205-004-851
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                               Submitted June 12, 2018**


Before: RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      In these consolidated petitions for review, Jorge Ramirez-Ramirez, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s decision denying




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his application for cancellation of removal (No. 16-72352) and the BIA’s order

denying his motion to reopen (No. 17-70108). We dismiss the petitions for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Ramirez-Ramirez failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Although the court would retain jurisdiction over colorable questions of law

and constitutional claims, Ramirez-Ramirez’s contentions that the agency failed to

consider hardship evidence regarding his son and failed to apply a cumulative

analysis are not supported by the record, and do not amount to colorable claims

that would invoke our jurisdiction. See id. (“To be colorable in this context, . . . the

claim must have some possible validity.” (citation and internal quotation marks

omitted)).

      We lack jurisdiction to review the BIA’s denial of Ramirez-Ramirez’s

motion to reopen because the new evidence he presented concerns the same

hardship grounds previously relied upon to support his application for cancellation

of removal. See Garcia v. Holder, 621 F.3d 906, 911 (9th Cir. 2010) (this court’s

jurisdiction to review the BIA’s denial of a motion to reopen is limited to cases in

which petitioner presents new evidence that “is so distinct from that considered

previously as to make the motion to reopen a request for new relief itself, rather

than for reconsideration of a prior denial” (citation and internal quotation marks



                                           2                                     17-70108
omitted)); see also Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(finding that evidence is cumulative when it pertains “to the inevitable passage of

time between [petitioner’s] removal hearing and the BIA’s adjudication of her

appeal”).

      PETITIONS FOR REVIEW DISMISSED.




                                         3                                    17-70108